Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05083 WORLDWIDE INSURANCE TRUST - WORLDWIDE HARD ASSETS FUND (Exact name of registrant as specified in charter) 99 Park Avenue, New York, NY 10016 (Address of principal executive offices) (Zip code) Van Eck Associates Corporation 99 PARK AVENUE, NEW YORK, NY 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: DECEMBER 31 Date of reporting period: JUNE 30, 2007 Item 1. REPORT TO SHAREHOLDERS. Worldwide Insurance Trust WORLDWIDE HARD ASSETS FUND The information in the shareholder letter represents the personal opinions of the management team members and may differ from those of other portfolio managers or of the firm as a whole. This information is not intended to be a forecast of future events, a guarantee of future results or investment advice. Also, please note that any discussion of the Funds holdings, the Funds performance, and the views of the management team members are as of June 30, 2007, and are subject to change. Worldwide Hard Assets Fund Dear Shareholder: We are pleased to report that the Initial Class shares of Van Eck Worldwide Hard Assets Fund gained 23.34% for the six months ended June 30, 2007. The Fund outperformed its benchmark Standard & Poors (S&P) GSSI Natural Resources (SPGSSINR) Index 1 , which rose 18.36% for the period. The CRB Index 2 , a measure of the performance of underlying commodities markets, rose 2.76% . In addition to the Funds strong performance relative to commodity-related indices, it also offered diversification benefits in the form of low correlation to traditional financial markets. The domestic U.S. equity market, as measured by the S&P 500 Index 3 , gained 6.96% for the six-month period. Worldwide Hard Assets Funds strong performance for the six months can be largely attributed to stock selection within a broad mix of hard assets sectors. The Funds positions in the base metals and energy sub-sectors contributed most to its relative results. The Fund is a flexible, actively managed portfolio and, in contrast to passively managed index funds, employs a disciplined investment process that seeks to identify companies with superior growth potential. The Fund further distinguishes itself from its peers by investing in different natural resources sectors across several geographic regions. We firmly believe that a diversified investment style can potentially limit volatility in comparison with more narrowly focused funds. Market and Economic Review The first half of 2007 marked the continuation of a multi-year run for commodities and related equities. The major factors driving the global hard assets market over the six month period included energy commodity prices, speculation on and actual merger and acquisition activity, a weak U.S. dollar relative to major world currencies, and news or lack thereof regarding the timing and direction of the Federal Reserve Boards (the Feds) next policy moves. As it turned out, the Fed kept its targeted federal funds rate unchanged through the period based on its view that the U.S. economy was still growing at an acceptable rate and that inflation was still too high for comfort. As the news flow behind each of these factors fluctuated over the period, so, too, did commodity prices and the performance of the various hard assets sub-sectors. Energy Crude oil and natural gas prices rose over the six months by 15.77% and 7.53%, respectively. Indeed, oil prices, which had touched a low of $51 per barrel in late January rose to more than $65 barrel by the end of April and then broke the $70 per barrel milestone in June for the first time since August 2006. In the early months of the year, frigid temperatures in the Northeastern U.S. and unseasonably cool temperatures in March helped to keep heating demand, and natural gas prices, high. Although the mid-spring saw some short-term weakness among the energy commodities, ongoing concerns about geopolitical conditions and strong global demand played major roles in keeping prices high for the period overall. The generally upward trend in oil prices was amplified late in the period by anticipation of the summer driving season. Energy stocks, particularly those of oil services and refining companies, benefited from rising energy commodity prices over the period. A further boost to stock prices in the energy sub-sector came from strong merger and acquisition activity, with the Master Limited Partnership (MLP) structure taking the energy sector by storm, especially during the second quarter, as it offered an attractive financial engineering alternative. Precious Metals For the six-month period, gold bullion prices advanced $12.95 per ounce, or 2.03%, to close on June 30, 2007 at $649.65 per ounce. It was, however, a volatile advance, as the gold market weathered two sharp declines in 2007 to date. The first came in early January when gold registered its low for the period of $602 per ounce. Metals markets in general, led by copper, suffered a correction. The second was in late February when the global equity markets experienced a sell-off sparked by a sharp drop in Chinese stocks. After each decline, gold bullion prices rallied back to nearly test the $700 per ounce level. While advancing modestly for the semi-annual period, the gold market essentially moved sideways in the first half of the year, with gold bullion prices 1 Worldwide Hard Assets Fund spending most of the time in a range between $640 and $690 per ounce. The value of the U.S. dollar was the main driver of the gold bullion price, as the U.S. Dollar Index (DXY) 4 started to decline in January. Gold bullion prices peaked at $694 per ounce in late April at the same time the DXY was making two-year lows. Since posting its lows, the DXY rebounded somewhat, and gold bullion traded off to the $650 per ounce level. Supply/demand fundamentals were also favorable to gold bullion prices during the first half of the year. Silver prices were unsteady during the six months, advancing 3.64% for the first quarter before trending lower to end the period down 3.80% . Gold equities overall did not keep pace with the precious metal during the first half of the year. While the gold bullion price has more than doubled from its cycle lows, higher costs for steel, chemicals, equipment and labor have resulted in a subdued profit outlook for many gold producers. As these companies revised their cost and capital expenditure requirements early in the year, the market had to come to grips with their higher cost estimates, and share prices overall suffered. As with any industry, some companies are having a tougher time of controlling costs than others. Unfortunately, the worst performers garner the most attention, which reflects negatively on the entire industry. Industrial Metals Industrial metals prices were volatile through the first half of the year, driven primarily by supply and demand speculation. Base metals markets started the year in negative territory, as deteriorating fundamentals led to rising inventories. However, in February, March and April, base metals prices rose, boosted in part by data from China and other emerging markets suggesting strong demand and in part by strong merger and acquisition activity. Results in May were weaker, as inventories began to rise and it became apparent that China was making use of cheaper alternatives to some metals. Base metals did, however, appear to be on a moderate rebound in June. Copper prices led the way among the industrial metals, soaring 21.01% for the semi-annual period overall. Nickel and aluminum prices lagged. Paper and Forest Products A number of factors applied pressure to the paper and forest products sub-sector. While companies generally performed well based on announced mergers and acquisitions, European paper and related products manufacturers remained exposed to a challenging industry environment characterized by overcapacities and subsequent pressure on prices. Forest products companies, especially those in North America, were hampered by log export restrictions, the risk of further increases in labor costs, and a weak housing market that cut into product demand. Real Estate The new year began well for real estate companies, driven in part by the proposed and then actual cash acquisition of Equity Office Properties Trust by Blackstone Group. However, this semi-annual period as a whole marks the first time in which real estate investments lagged the general stock market after seven consecutive years of outperformance. Following such an extended rally, rising interest rates and declining profits from real estate both in the U.S. and abroad were the primary factors behind the correction. Asian real estate stocks were by far the strongest of the three major real estate regions for the period, with performance of its countries positive across the board. North American and European real estate stocks, on the other hand, lost ground. In North America, Canadian stocks pushed ahead strongly, but U.S. REITs were particularly weak, impacted by turmoil in the subprime mortgage market, slower sales of new and existing homes and low housing starts. Within Europe, the major markets of the Netherlands and France each managed to generate gains, though the U.K. and Swedish markets dragged down the region. That said, real estate companies in general and REITs in particular continued to benefit from strong demand, healthy growth and income fundamentals, and brisk merger and acquisition activity within the sector across all three major real estate regions. Among the asset class sub-sectors, regional mall and central business district-focused office REITs posted the strongest gains for the six-month period; storage and suburban-focused office REITs lagged on a relative basis. 2 Worldwide Hard Assets Fund Agricultural Products Agricultural markets struggled for much of the period. Wheat prices drove down agricultural commodity returns overall in January, even though corn and soybean markets were strong for the month. Agricultural markets then rose in February, as low inventories combined with potential weather uncertainty to drive returns from this sub-sector higher. In March, agricultural commodities fell sharply on the final day of the month, as the Department of Agriculture Planting Intentions report showed a higher-than-anticipated figure for corn acreage to be planted. Agricultural markets continued to struggle during April, but were the best-performing commodity sub-sector in May; as concerns that dry weather in key growing regions could reduce crop yields drove prices higher. In June, corn prices dropped again, bringing total movement for the six months to a dramatic decline of 17.92% . Fund Review Energy Holdings We continued to place a heavy emphasis on the energy sector during the first half of 2007, which proved prudent as the sub-sector was the greatest contributor to the Funds relative returns for the six-month period. Due primarily to appreciation, the Fund ended June with a 70.8% allocation to the sector compared to 54.2% at the end of December 2006. Standouts for the period included two U.S. oil refinersValero Energy (2.4% of Fund net assets as of June 30) and Frontier Oil (1.5% of Fund net assets). Both of these companies saw their shares advance on improved refining margins and record profits. Frontier Oil also benefited from a particularly strong refining environment in the region in which it operates, its ability to process heavy crudes, and speculation that it may be a merger and acquisition target. We took some profits in Valero Energy during the period, though it remained one of the Funds top ten holdings at the end of June. Another strong performer for the Fund as well as another of the Funds top ten holdings was U.S. energy services company McDermott International (2.6% of Fund net assets). McDermott Internationals shares rose on better-than-expected earnings, ongoing strength in infrastructure-related companies and higher crude oil prices. During the period, we eliminated the Funds position in U.S. oilfield services company Baker Hughes, taking profits after its shares advanced on stronger-than-expected earnings. Performance detractors included U.S. oil and gas exploration and production company Delta Petroleum (0.6% of Fund net assets), whose stock dropped due primarily to weak corporate earnings. A secondary offering by Delta Petroleum, i.e. the sale of a large block of outstanding stock previously issued to the public, also weighed on its shares during the period. Positions in U.S. oil and gas producer Newfield Exploration (2.3% of Fund net assets) and U.S. energy services giant Halliburton (eliminated during the six-month period) also disappointed. Precious Metals Holdings Three key stock selection strategies buoyed the Funds results within the gold sector. First, our management team attempted to position the Funds precious metal holdings to take advantage of robust merger and acquisition activity by monitoring relative valuation and corporate strategies. Second was our constant search for attractively-priced small-cap or "junior" mining companies with development projects that have the potential to expand. Third, the Funds South African gold stocks struggled during the semi-annual period, but prudently, we reduced the Funds exposure to these stocks. This, combined with the negative returns generated by gold mining companies overall, resulted in a decrease in the Funds allocation to precious metals from 17.9% at the start of the year to 10.8% at June 30. Top contributors to the Funds performance within precious metals included Australias Lihir Gold (1.9% of Fund net assets). Encouragingly, Lihir Gold undertook a major financial restructuring, raising nearly $1 billion in equity to pay down debt, close its hedge book and fund expansion at its world-class Lihir mine in Papua New Guinea. Lihir Gold raised this equity through a rights offering in which existing shareholders were offered shares at a 31.5% discount to markets. Canadas Kinross Gold (1.6% of Fund net assets) and Silver Wheaton (0.4% of Fund net assets) struggled as precious metals prices weakened, but the Funds positioning in these stocks contributed positively to its relative results. Conversely, detractors from the Funds performance included Canadas Goldcorp, Australias Newcrest 3 Worldwide Hard Assets Fund Mining, and Canadas Agnico-Eagle Mines (1.3%, 0.0% and 2.2% of Fund net assets, respectively). Goldcorp struggled during the first half of 2007 following a stellar 2006. The company had to deal with some protests at a development property in Mexico as well as volatility in gold bullion prices. Also, the market was still digesting its merger with the U.S. Glamis Gold. Newcrest Mining, Australias biggest gold miner, saw its share price fall as it cut reserves estimates at its Telfer Mine in Australia. Telfer is a large mine that has been plagued for some time now by start-up problems, so the reserve adjustment came as more unwelcome news. Agnico-Eagle Mines saw its shares decline after it launched a bid for fellow Canadian Cumberland Resources at a 25.1% premium to market. Industrial Metals Holdings Industrial metals was the second-strongest contributor to the Funds performance for the six months, with steel companies playing a leading role. Indeed, the three top-contributing Fund holdings among industrial metals came from the steel industry. These included U.S.-based AK Steel, whose shares rose on news of the settlement of a strike at its largest mill, continued operational improvement, rebounding steel prices and robust merger and acquisition activity within the steel sector. Also benefiting from positive trends in the sub-sector and contributing to returns were Brazil-based Cia Vale do Rio Doce (CVRD) and the Netherlands Arcelor Mittal Steel (1.4% and 1.5% of Fund net assets, respectively). During the period, we eliminated the Funds position in AK Steel and reduced its position in Arcelor Mittal, in each case taking profits. In so doing, we reduced the Funds exposure to industrial metals overall from 14.8% at yearend 2006 to 8.0% at June 30, 2007. Of course, not all industrial metals stocks performed well. Detracting from the Funds relative results during the period were Canadas SXR Uranium One (1.0% of Fund net assets), whose shares fell on lower spot uranium prices and questions over a recent company acquisition. Positions in the U.K.s Xstrata (eliminated during this period) and Canadas Miramar Mining (0.3% of Fund net assets) also hurt the Funds first-half performance. Paper and Forest Product Holdings The Funds position in paper and forest products increased slightly over the six months, though it remained a small allocation within the portfolio. The Fund started the year with about a 1.0% allocation, and by the end of June the Funds exposure stood at 1.5% . Canadas Timberwest Forest (0.3% of Fund net assets) was the top contributor to the Fund from this sub-sector. However, U.S. pulp and paper producer Mercer International (0.3% of Fund net assets), which was the Funds top performer from this sub-sector in 2006, struggled in the first half of 2007 as higher fiber costs weakened its corporate earnings. Real Estate Holdings The real estate sector was not a primary focus for the Fund during the first half of 2007. At the end of December 2006, the Fund had an exposure to real estate of 0.5% compared to 0.2% at the end of June 2007. We continue to feel that on an absolute basis, real estate securities can offer excellent defensive diversification benefits. On a relative basis, however, we have found more attractive investment opportunities elsewhere in the hard assets spectrum.
